Citation Nr: 0735898	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1990.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied service connection 
for heart disease and for a TDIU.

In June 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In a September 2005 decision, the Board denied service 
connection for heart disease and remanded the issue of 
entitlement to a TDIU for additional development.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court). In a November 2006 order, the 
Court vacated the Board's decision concerning the denial of 
service connection for heart disease and remanded the matter 
back to the Board for development consistent with the 
parties' Joint Motion for Partial Remand (Joint Motion).

In June 2007, the Board remanded this matter to obtain a 
medical opinion as to any nexus between the veteran's heart 
disease and his service.  As explained below, another remand 
is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In June 2007, the Board remanded this matter to obtain a non-
speculative medical opinion.  Specifically, the Board 
directed that the veteran's claims file be reviewed by the VA 
examiner who examined the veteran in April 2003, or if that 
examiner were unavailable, reviewed by another suitably 
qualified physician.  That Remand asked the examiner to state 
whether it is at least as likely as not that the veteran's 
heart disease had its onset either in service or within one 
year of his separation from active duty in November 1990.  

In July 2007, the examiner rendered an opinion.  In that 
opinion the examiner stated that he had reviewed the 
veteran's claims file and that coronary artery disease was 
first mentioned in the claims file in 1993.  He then 
discussed the veteran's contentions regarding upper gastro-
intestinal symptoms during service, stating that "[i]n the 
C-File I attempted to look for records in the military, but 
none were available up until 1993, and, hence, I again draw 
your attention to notes from 1993 indicating that he did have 
[gastro-intestinal] problems with no definite diagnosis being 
made."  The examiner discussed the veteran's 
gastrointestinal problems post service and then stated 

[a]s mentioned previously, the 
gastrointestinal symptoms noted after 
1994, as records prior to the date are 
not available.  It is difficult to make a 
medical opinion if there are no medical 
records available from the service time 
when he was complaining of 
[gastrointestinal] symptoms.  Based on 
medical records currently available, it 
is difficult to ascertain whether he had 
undiagnosed coronary disease in service, 
without resorting to mere speculation.  

Upon review of the record, the Board finds numerous service 
medical records, covering two decades of treatment.  These 
records include over twenty pages, dated between 1979 and 
1990, referring to either the veteran's gastrointestinal 
system or his cardiovascular system.  Examples include, 
reported chest pain, assessments to rule out hiatel hernia, 
electrocardiograph records, reported abdominal swelling and 
pain, annotations of upper gastrointestinal symptoms, 
statements referring to an 'upper gastrointestinal' and a 
barium enema, a sigmoidoscopy/colonoscopy request and report, 
and August 1990 retirement report of medical examination and 
associated report of medical history annotated as to stomach, 
liver or intestinal trouble and pain or pressure in the 
chest.  

Given the presence of numerous service medical records 
pertinent to gastrointestinal symptoms, not to mention the 
electrocardiograph tracings, the Board finds the July 2007 
opinion that there were no records of treatment for 
gastrointestinal complaints during service or prior to 1993 
to be inconsistent with the record.  This draws into question 
the extent to which the examiner reviewed the service medical 
records, which are contained in three manila envelopes in the 
oldest volume of the veteran's claims file.  As it appears 
that the entire claims file was not reviewed, another remand 
is necessary to insure that the claims file, including the 
service medical records, is reviewed and to obtain a 
meaningful and non-speculative medical opinion.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

It is important for the RO to understand that this case has 
been to the Court and the requirements of the Court must be 
fully undertaken in this case. 

Additionally, the Board also finds that the claim of 
entitlement to a TDIU is inextricably intertwined with the 
claim for service connection for heart disease.  Since the 
veteran does not presently meet the percentage requirements 
for a total disability rating, any potential grant of service 
connection may bear significantly on his TDIU claim.  See 
Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim 
predicated on a particular service-connected condition is 
inextricably intertwined with an increased rating claim 
regarding the same condition).  Therefore, the veteran's TDIU 
claim must be referred back to the RO for adjudication after 
the requirements of this remand have been met.  

Accordingly, the case is REMANDED for the following action:

1.  All volumes of the veteran's claims 
file must be reviewed by the VA examiner 
who examined the veteran in April 2003.  
If this examiner is unavailable, the 
claims file should be referred to suitably 
qualified physician.  

The examiner is asked to include in his 
review, the service medical records, from 
1970 through 1990, contained in the manila 
envelopes in the oldest volume of the 
claims file and to indicate whether he 
located these service medical records and 
reviewed the service medical records. 

Following this review, the examiner should 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's heart disease had its 
onset either in service or within one year 
of his separation from active duty in 
November 1990.  If the examiner determines 
that additional examination, tests, or 
studies are required to provide an 
opinion, the veteran should be scheduled 
for a VA examination.  A complete 
rationale should be given for all opinions 
and conclusions expressed.

2.  When the development requested has 
been completed, readjudicate the issues of 
entitlement to service connection for 
heart disease and entitlement to a TDIU.  
If either benefit is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

